     Case 3:21-cv-00375-MCR-EMT Document 1-1 Filed 03/05/21 Page 1 of 8




                                                         IN THE CIRCUIT COURT OF THE
                                                         FIRST JUDICIAL CIRCUIT, IN AND
                                                         FOR WALTON COUNTY, FLORIDA

AMY LAMB,                                                CASE NO.: 20-CA-
                                                         FLABARNO.: 0739685
        Plaintiff,

y.


WALTON COUNTY SCHOOL BOARD,
        Defendant.


                                           COMPLAINT

       Plaintiff, AMY LAMB, hereby sues Defendant, WALTON COUNTY SCHOOL BOARD,

and alleges:

                                  NATURE OF THE ACTION

        1.     This is an action brought under the Florida Whistleblower Act codified at Chapter

112, Florida Statutes.

       2.      This action involves claims which are, individually, in excess of Thirty Thousand

Dollars ($30,000.00), exclusive of costs and interest.

                                          THE PARTIES

       3.      Plaintiff, AMY LAMB, was employed by Defendant and when she began her

employment was a resident of the States of Florida, while employed Plaintiff became a resident of

the state of Alabama. Plaintiff is a member of a protected class due to her reports of malfeasance,

misfeasance and/or gross misconduct and other matters protected under §112.3187. Plaintiff was

retaliated against after reporting Defendant’s unlawful practices and/or matter of public concern.

       4.      At all times pertinent hereto, Defendant, WALTON COUNTY SCHOOL BOARD,

has been organized and existing under the laws of the State of Florida. At all times pertinent to this



                                     EXHIBIT "1"
     Case 3:21-cv-00375-MCR-EMT Document 1-1 Filed 03/05/21 Page 2 of 8




action, Defendant has been an “employer” as that term is used under the applicable laws identified

above. Defendant was Plaintiffs employer as it relates to these claims.

                                     CONDITIONS PRECEDENT

        5.      Plaintiff has satisfied all conditions precedent to bringing this action, if any. This

action is timely filed thereafter.

                          STATEMENT OF THE ULTIMATE FACTS

        6.      Plaintiff, a protected whistleblower, began her employment with Defendant on or

about May 12, 2014 and held the position of Insurance Benefits Specialist at the time of her

wrongful constructive termination on June 30, 2020.

        7.      Despite her stellar work performance during her employment with Defendant,

Plaintiff has been subjected to disparate treatment, different terms and conditions of

employment, and was held to a different standard because of her protected whistleblowing

activities and other disclosures. Further, Defendant took adverse personal action against her

because she disclosed Defendants’ gross mismanagement, malfeasance, misfeasance, gross waste

of public funds, gross neglect of duty, and/ or violation of one or more laws, rules, or regulations.

        8.      The disparate treatment and retaliation came at the hands of specifically but not

limited to Superintendent Russell Hughes and HR Director Candy Bodie.

        9.      Plaintiff was a member of Defendant’s Insurance Committee responsible for

reviewing bid submissions, as was John “Brad” Hoard, Defendant’s Insurance Consultant.

        10.     Defendant propounded a Request for Proposal for a bid for telemedicine services.

Defendant received two bids in response, one from Teledoc Telemedicine Services (“Teladoc”),

represented by Gregory Majors, and another from 1800MD, represented by Brad Hoard.




                                                   2

                                      EXHIBIT "1"
     Case 3:21-cv-00375-MCR-EMT Document 1-1 Filed 03/05/21 Page 3 of 8




        11.     Hoard, as an agent of Defendant with advisory power over the bids, was not

permitted to gain income from bids. However, he was to be paid a commission if 1800MD was

awarded the bid.

        12.     The bidding period closed on July 9, 2018.

        13.     After the bidding period had closed, Hoard realized that the Teladoc had given a

bid with more favorable terms including unlimited household size for benefits where the 1800MD

bid restricted household size to six (6).

        14.    Hoard then contacted 1800MD and illegally informed it of the details of Teladoc’s

bid details, and illegally altered and re-submitted the bid by removing the household size limitation

in order to make the 1800MD bid more attractive so he could earn his commission.

        15.    After Hoard’s alterations, the bids were presented and voted on by Defendant’s

Insurance Committee which approved 1800MD’s bid.

        16.    After the process, Maj ors notified Plaintiff that he had been made aware of Hoard’s

unauthorized disclosure and bid tampering in violation of §838.22, Florida Statutes. This prompted

Plaintiff to call 1800MD, which is how she learned Hoard was their agent of record and was

receiving a commission.

        17.    Thereafter, Defendant’s Superintendent Hughes called Plaintiff into a meeting

during which he asked her what happened during the bid process. He also asked her to provide a

written statement about the matters above, which she prepared and submitted to the Defendant.

        18.    In or around March of 2019, Plaintiff met with Superintendent Hughes who

determined that Hoard’s contract should not be renewed.

        19.    Plaintiff was also interviewed by FDLE, which was not part of Plaintiff s ordinary

job duties, about Hoard’s behavior and relying on her testimony at least in part, Hoard was arrested


                                                 3

                                     EXHIBIT "1"
     Case 3:21-cv-00375-MCR-EMT Document 1-1 Filed 03/05/21 Page 4 of 8




and charged with Bid Tampering by Public Servant Contractor and Organized Fraud on October

21,2019.

        20.     Plaintiffs reporting also caused Defendant’s agent Rob Neale to stop receiving

commissions, which caused him and his family to be angry with and retaliate against Plaintiff.

Robert Neal’s wife, Cindy Neale, is the principal at Defendant’s Maude Saunders Elementary.

Cindy Neale is also the sister to HR Director Candy Bodie. Cindy Neale and Candy Bodie are also

first cousins with prior HR Director, Sonya Alford.

        21.     Candy Bodie was one of the main employees who retaliated against Plaintiff after

her reporting and/or objections as described above. In fact, Bodie’s entire demeanor toward

Plaintiff changed after she reported the illegal behavior described above. Bodie thereafter avoided

Plaintiff, refused to speak with her, and even refused to look at her in the hallways when they

passed one another. This is a stark contrast to the treatment of Plaintiff pre-reporting. For example,

in 2018, she thanked Plaintiff for being “awesome... from the bottom of [her] heart... going above

and beyond to help [Defendant’s] employees.”

       22.     Plaintiff reported the hostility from Bodie to the prior HR Director, Sonya Alford,

several times. Plaintiff even requested Alford and CFO Stephanie Hofheinz move her to a different

department (finance) away from Bodie which Defendant denied, even though it was the

department Plaintiffs position previously fell under. Alford did nothing to curtail Bodie’s

behavior. Instead, Defendant promoted her to HR Director where her mistreatment of Plaintiff

only intensified.

       23.     HR Director Bodie also imposed extra requirements on Plaintiffs leave requests.

For example, Plaintiff provided Defendant a doctor’s note excusing her from work until June 8,

2020, Plaintiff was caught up on all bills and employee enrollment. However, Bodie required


                                                  4

                                     EXHIBIT "1"
     Case 3:21-cv-00375-MCR-EMT Document 1-1 Filed 03/05/21 Page 5 of 8




Plaintiff s May leave request to be reviewed by Superintendent Hughes, who questioned Plaintiffs

leave request.

          24.    The leave request was ultimately granted, but Plaintiff requested an extension and

provided another doctor’s note. The doctor wrote that the request was due to “anxiety/ stress related

to [her] work environment” and did not include a return to work date.

          25.    However, Plaintiff had ample annual leave in the amount of 212 hours, and the

leave request should not have been an issue, but Bodie continued to question and hassle Plaintiff

about her leave requests and made it difficult for Plaintiff to submit them and get them approved

timely.

          26.    Rob Neale also sent Plaintiff multiple nasty and unprofessional e-mails after her

reporting and Defendant did nothing to address them.

          27.    On or around June 23, 2020, Plaintiff submitted another complaint to the

Department of Education’s (DOE) Office of Inspector General for Defendant’s retaliation against

her due to her previous reporting and to report possible nepotism. Specifically, Superintendent

Hughes hired his wife, Lori Hughes, over more qualified candidates and approved a $40,000 raise

for her. It was not part of Plaintiff s ordinary job duties to report this matter of significant public

concern to the DOE.

          28.    By that time, Plaintiffs health was taking a serious toll from the treatment she was

receiving at work and Defendant showed no signs that it was willing to work with her to rectify

the situation. The conditions of Plaintiff s employment became too much for her to bear and no

reasonable person would have stayed in Defendant’s employ given these circumstances. Thus, on

June 30, 2020, Plaintiff was constructively discharged.




                                                  5

                                     EXHIBIT "1"
     Case 3:21-cv-00375-MCR-EMT Document 1-1 Filed 03/05/21 Page 6 of 8




        29.     Plaintiff has retained the undersigned to represent her interests in this cause and is

obligated to pay a fee for these services. Defendant should be made to pay said fee under the laws

referenced above.

                                         COUNTI
                            PUBLIC WHISTLEBLOWER RETALIATION

        30.     Paragraphs 1 through 29 above are incorporated herein by reference.

        31.     This count sets forth a claim against Defendant under § 112.3187, et seq., Florida

Statutes.

        32.    Plaintiff was a public employee protected under Chapter 112, Florida Statutes.

        33.     As stated more specifically in part above, Plaintiff reported and disclosed

violations of rules, regulations and laws, and/or malfeasance, misfeasance and/or gross

misconduct to persons both inside and outside of her normal chain of command, and to others

having the authority to investigate, police, manage and otherwise remedy the violations of rules,

regulations and laws that she reported. Plaintiff also disclosed this information when she

participated in investigations, hearings, or other agency inquiries. Plaintiff reported malfeasance,

misfeasance, and other acts specifically outlined in §112.3187(5), Florida Statutes.

        34.    After reporting these matters and/or participating in investigations, hearings, or

other agency inquiries, as related in part above, Plaintiff was the victim of retaliatory actions set

forth in part above including without limitation her termination.

       35.     Plaintiffs constructive discharge was a result of her reporting violations of rules,

regulations or laws, and/or her reporting malfeasance, misfeasance or gross misconduct, and/or

her participating in investigations, hearings or other inquiries, specified in part above.




                                                  6

                                     EXHIBIT "1"
     Case 3:21-cv-00375-MCR-EMT Document 1-1 Filed 03/05/21 Page 7 of 8




        36.    The actions of all employees within Defendant who affected Plaintiffs

employment adversely did so at least in part in retaliation against her for her "whistleblowing"

activities.

        37.     As a direct and proximate result of the actions taken against her by Defendant,

Plaintiff has suffered injury, including but not limited to past and future wage losses, loss of

benefits, emotional pain and suffering, loss of capacity for the enjoyment of life, and other

tangible damages. These damages have occurred in the past, are occurring at present and will

occur in the future. Plaintiff is entitled to injunctive relief.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendant for the following:

                (a)     that process issue and this Court take jurisdiction over this case;

                (b)     that this Court grant equitable relief against Defendant under the applicable

                        counts set forth above, mandating Defendant’s obedience to the laws

                        enumerated herein and providing other equitable relief to Plaintiff;

                (c)     enter judgment against Defendant and for Plaintiff awarding all legally-

                        available general and compensatory damages and economic loss to Plaintiff

                        from Defendant for Defendant’s violations of law enumerated herein;

                (d)     enter judgment against Defendant and for Plaintiff awarding all legally-

                        available damages for emotional pain and suffering to Plaintiff from

                        Defendant for Defendant’s violations of law enumerated herein.

                (e)     enter judgment against Defendant and for Plaintiff permanently enjoining

                        Defendant from future violations of law enumerated herein;




                                                    7

                                      EXHIBIT "1"
Case 3:21-cv-00375-MCR-EMT Document 1-1 Filed 03/05/21 Page 8 of 8




         (f)     enter judgment against Defendant and for Plaintiff awarding Plaintiff

                 attorney's fees and costs;

         (g)     award Plaintiff interest where appropriate; and

         (h)     grant such other further relief as being just and proper under the

                circumstances, including but not limited to reinstatement.

                         DEMAND FOR TRIAL BY JURY

 Plaintiff hereby demands a trial by jury on all issues herein that are so triable.

 DATED this 1st day of December 2020.

                                                  Respectfully submitted,


                                                  /s/ Marie A. Mattox
                                                  Marie A. Mattox [FBN 0739685]
                                                  MARIE A. MATTOX, P. A.
                                                  203 North Gadsden Street
                                                  Tallahassee, FL 32303
                                                  Telephone: (850) 383-4800
                                                  Facsimile: (850) 383-4801
                                                  Marie@mattoxlaw.com
                                                  Secondary emails:
                                                  marlene@mattoxlaw. com
                                                  michelle@mattoxlaw.com

                                                  ATTORNEYS FOR PLAINTIFF




                                              8

                              EXHIBIT "1"
